Citation Nr: 0424436	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  97-25 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for systemic lupus.

2.  Entitlement to an initial compensable rating for 
epididymitis.
 
3.  Entitlement to an initial rating in excess of 10 percent 
for a right shoulder disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to March 
1996.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In June 2000, this matter was Remanded to obtain the 
veteran's medical records and Naval reserve duty records.  
The RO was unsuccessful in attempts to obtain the reserve 
records.  All medical records identified by the veteran were 
obtained.  A review of the record shows that the RO complied 
with all remand instructions, to the extent necessary.  
Stegall v. West, 11 Vet. App. 268 (1998).

In May 2003, this matter was Remanded for further development 
consistent with the Veterans Claims Assistance Act (VCAA) of 
2000, including obtaining a VA physical examination as it 
pertains to the issues on appeal.  A review of the record 
shows that the RO has complied with all remand instructions, 
to the extent necessary.  Id.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claims has been obtained by the RO, 
and the RO has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's systemic lupus is manifested by mild 
erythema devoid of hair follicles in the facial cheek areas, 
with no vesicles, pustules, or papules.

3.  The veteran's epididymitis is manifested by subjective 
complaints of pain, and mild tenderness upon palpation, but 
no indication of long-term drug therapy, hospitalization, 
intensive management, infection, or renal dysfunction.

4.  The veteran's right shoulder disorder is manifested by 
subjective complaints of pain, and X-ray evidence of distal 
resection of the right clavicle with post surgical 
irregularity at the medial aspect of the acromion and at the 
distal remaining clavicle.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
systemic lupus have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.88b, Diagnostic Code 6350, 4.118, 
Diagnostic Codes 7800 - 7806, 7809.

2.  The criteria for a compensable rating for epididymitis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.115a, 4.115b, Diagnostic Code 7525 (2003).

3.  The criteria for a rating in excess of 10 percent for a 
right shoulder disorder have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In a case, however, where a claim 
was pending before the VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Pelegrini, 18 Vet. App. 
at 120.  The Court held that in such a circumstance the 
veteran still retained the right to VCAA content-complying 
notice and proper subsequent VA process.  Id.  In this case, 
in June 1996 a rating decision was issued granting service 
connection as to the issues on appeal; a substantive appeal 
was filed as to the ratings assigned for each respective 
disability.  Only after the respective rating action was 
promulgated did the AOJ, in August 2002 issue a Supplemental 
Statement of the Case informing the veteran of the enactment 
of the VCAA and the implementing regulations.  In July 2003, 
pursuant to a Board Remand, the RO issued a VCAA letter to 
the veteran notifying the veteran of what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the appellant in July 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, 
subsequent to Remands in June 2000 and May 2003.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial to the claimant.  

Regarding the issues being decided on appeal, the evidence of 
record contains copies of the veteran's service medical 
records and private treatment records from Palo Alto Medical 
Foundation and Edward Hospital.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claims.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(1)-(3) (2003).  

Additionally, the evidence of record contains several VA 
examinations regarding the issues on appeal, the most recent 
performed in November 2003.  The examination reports obtained 
are thorough and contain sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to all 
issues on appeal.


I.  Factual Background

Systemic lupus

In March 1996, the veteran was afforded a VA examination.  He 
claimed he received bad sunburns on board a ship off Thailand 
in 1992.  Since that time, he had a red area and dry skin on 
the right and left cheeks of his face.  He was told he had 
actinic keratoses, and complained of dry and irritated skin 
in these two patches.  He also had candida on the right side 
of his mouth.  The examiner opined that it was rhagade due to 
lying on the right side of his face at night, drooling and 
the constant dampness which contributed to the growth of the 
fungus.  The veteran reported that it was getting better but 
had not gone away and was still bothering him.  The 
examiner's impression was that the scars on his face were not 
due to sunburn.  A visit to a dermatologist was recommended.  
A yeast infection at the right side of his mouth was 
diagnosed, and a typical rhagade was identified which 
required further treatment.

A June 1996 rating decision granted service connection for 
dermatitis of the face and a 10 percent disability rating was 
assigned.

In May 1996, the veteran presented at the Palo Alto Medical 
Foundation with a facial rash he reported having since 1992.  
A specimen was removed from the left cheek and tested.  The 
diagnosis was moderate chronic inflammation, vacuolar 
alteration of the basal layer, and focal basement membrane 
thickening in the left cheek.  The examiner noted that the 
histologic pattern was not suggestive of tinea or rosacea and 
was suggestive of lupus erythematosus.  A trial of 
intralesional steroid therapy improved the plaques by 20 
percent on the left cheek.  The right cheek was treated with 
topical steroid.  At a visit in July 1996, only minimal 
improvement with steroids was noted, therefore a trial of 
oral Plaquenil was suggested.  His primary care physician 
found a positive serum antinuclear antibody (ANA) level of 
1:320.  A double stranded DNA test was negative.  In July 
1996, the veteran had no evidence of systemic lupus, however, 
it was recommended that he be closely followed since there 
was a 5 to 10 percent chance that he could progress from 
discoid lupus to systemic lupus.  Another treatment record 
dated in July 1996 noted a diagnosis of discoid lupus, and 
noted that a diagnosis of dermatitis was incorrect.  In 
September 1996, the examiner noted that the veteran's cheeks 
showed 1.0 centimeter areas of erythema without any 
induration or scale.  His discoid lupus was improved, 
however, he could have been suffering a side effect of ataxia 
with Plaquenil, therefore, this medicine was stopped.  He was 
instructed to use 2 percent hydrocortisone cream with 
itching.

In October 1996, the veteran was evaluated for complaints of 
right testicular pain and possible systemic lupus 
erythematosus.  As it pertains to his claimed lupus, the 
examiner noted that the veteran had no systemic symptoms such 
as Raynaud's phenomenon, joint swelling or pain, mucositis, 
alopecia, photosensitivity, edema, pleuritic chest pain or 
fever.  The veteran reported some reduction in his energy but 
ascribed this to work and having a toddler.  He had lost 30 
pounds intentionally.  Recent lab work showed a positive 
fluorescent antinuclear antibody (FANA) at 1:320 speckled, 
negative anti-DNA, and normal complete blood count (CBC).  
The examiner opined that the veteran did not have systemic 
lupus erythematosus or a vasculitis such as polyarteritis 
nodosum.

In June 1997, the veteran was evaluated at the Stanford Pain 
Management Center.  As it pertains to his lupus, it noted 
that the veteran carried a diagnosis of lupus erythematosus 
which was diagnosed by discoid facial lesions.  He was found 
to have a positive ANA antibody, however, it was not felt 
that he had any systemic signs of lupus.

A June 1997 rating decision noted the change in diagnosis to 
discoid lupus erythematosus and continued the 10 percent 
disability rating.

A September 1997 VA examination noted a diagnosis of discoid 
lupus erythematosus.  At the time of the examination he had 
extensive mild scarring of both cheeks but denied receiving 
treatment.

A January 1999 treatment record reflected a diagnosis of 
Raynaud's phenomenon with a known history of discoid lupus.  

A September 1999 VA examination discussed the veteran's 
history of discoid lupus erythematosus.  The examiner opined 
that due to the diagnosis of Raynaud's phenomenon, this 
strongly suggested a systemic illness rather than a limited 
skin illness of discoid lupus.  On physical examination, he 
had a slight rash over his face which was minimal non-
specific dermatitis.  The examiner's diagnosis was as 
follows:  Discoid lupus erythematosus with recent diagnosis 
of Raynaud's phenomenon.  This suggests the possibility of a 
systemic process.  It is likely as not that this is early 
systemic lupus erythematosus.

Treatment records dated September 1999 to July 2003 from Palo 
Alto Medical Foundation reflect treatment for Raynaud's 
phenomena affecting his toes.  Records reflect a diagnosis of 
connective tissue disease with anti SSA and anti SSB antibody 
manifested predominantly by Raynaud's phenomenon.

In June 2003, on a trip to Chicago, Illinois, the veteran 
sought emergency room treatment complaining of swelling and 
rash to his legs.  The examiner noted the veteran's history 
of Raynaud's disease, discoid lupus, hypertension and asthma.  
On physical examination, the examiner observed a vasculitis-
type rash on the lower extremities just in the leg area, more 
on the right than the left, with asymmetric swelling 
diffusely on the right versus the left.  There was no sign of 
infection, just a slight increase in warmth.  
Hypersensitivity vasculitis was diagnosed.  An ultrasound 
venous blood flow study of the right and left lower 
extremities was performed.  The impression was negative 
ultrasound venous blood flow study of the right and left 
lower extremities.  There was no evidence of deep vein 
thrombosis (DVT).

In July 2003, the veteran followed up with his medical 
provider at Palo Alto.  The examiner noted mild swelling 
about the ankles but no vasculitic lesion, however, there was 
some peeling where lesions did exist before.  The impression 
was probably hypersensitivity reaction to pneumococcal 
vaccine with asthma and mild connective tissue disease.

In November 2003, the veteran was afforded a VA examination.  
The veteran essentially reported the history as stated above.  
On physical examination, a 1.25 inch by .75 inch somewhat 
elliptically shaped area along his right jaw line was 
observed.  There was very mild erythema.  This area was most 
demarcated secondary to the lack of hair follicles in that 
area.  The veteran stated that this area was where his 
discoid lupus had flared.  No vesicles, macules, papules or 
pustules in that area were observed.  Along the left jaw line 
in an approximately symmetric area was a somewhat larger 1.76 
inch by 1 inch elliptical area, also devoid of hair follicles 
but with only very mild erythema, without any secondary 
change with pustules, vesicles or without papules.  The 
examiner's impression was systemic lupus as initially 
manifested by discoid lupus and now with Raynaud's phenomenon 
in his right great and second toes, controlled now on 
Plendil.  His discoid lupus was without flare, only being 
treated with sunscreen and sunblock.  The examiner opined 
that the veteran had systemic lupus initially manifested by 
the discoid lupus on his face; however, that area had no 
flares and the only noticeable difference was that there were 
no hair follicles along these patches on his cheeks.  His 
Raynaud's phenomenon was controlled by Plendil.  Adult-onset 
asthma was not related to his lupus.

Epididymitis 

At the March 1996 VA examination, the veteran reported that 
in May 1995 he was hit by a ball on the right testes.  It 
swelled up, got red and bothered him for about three weeks.  
He treated with Motrin.  Since that time, he complained of 
feeling uncomfortable all day long, worse when sitting and 
squirming in a seat, and when participating in sports.  An 
ultrasound performed on discharge was negative.  He reported 
wearing tight underwear to support his testicles and to help 
relieve distress.  On physical examination, the left and 
right testicle were normal, but the right epididymis was 
somewhat indurated and quite painful to palpation.  The 
examiner diagnosed chronic epididymitis.

In August 1996, treatment records reflect that he sought 
treatment complaining of increasing right testicular 
discomfort.  No swelling or masses were palpated.  He denied 
any urinary symptomatology.  He denied penile discharge, back 
pain, fever or chills.  On physical examination, the testes 
were without masses bilaterally.  Over the right epididymis 
there was tenderness.  A few weeks later the veteran again 
complained of a steady ache in his testicles which he 
described as a 2 or 3 on a 10 point pain scale.  The previous 
night it became severe, a 7 or 8 out of 10, and the morning 
of his appointment it persisted at 6 out of 10.  He had no 
frequency, urgency, dysuria, fever, chills or discharge.  He 
had no history of kidney stone disease.  On physical 
examination, normal phallus and scrotal contents were 
observed.  No mass, tenderness or fullness to the epididymis 
was identified.  Although the veteran described fairly severe 
and persistent right scrotal pain, there were no physical 
findings.  The examiner noted possibilities from a ureteral 
stone or pain related to vasculitis.

In June 1997, the veteran underwent a medical evaluation at 
the Stanford Pain Management Center with a report of right 
testicular pain of two years duration.  At the time of the 
evaluation, he reported pain of 6 or 7 on a 10 point scale.  
He described the pain as a "pulled muscle" and also a dull 
ache or throbbing pain.  He reported no change in the color 
or size of the testes.  He denied a history of hernia or 
hernia repair.  Examination of the groin showed no evidence 
of hernial protrusions with coughing.  There was mild 
hyperesthesia over the right ilioinguinal ligament.  The 
testes appeared normal in color.  The left was slightly 
greater than the right.  There was no evidence of allodynia 
or hyperestesia over the scrotum.  No masses were palpated in 
the scrotum.  The point of maximal tenderness was on the 
superior aspect of the testes.  Recommendations included a 
diagnostic neural blockade which would include a hypogastric 
nerve block as well as a pudendal nerve block to 
differentiate whether the generator of pain was in the testes 
versus the scrotum; trial medications; candidate for opiate 
therapy if this was shown to improve his function; and, 
initiation of non-medical treatments such as biofeedback, 
self-hypnosis, and relation techniques.

In September 1997, the veteran underwent a VA examination.  
Regarding his right testicular pain, he reported consistent 
pain of 6 or 7 on a 10 point scale.  The examiner noted that 
the veteran had undergone extensive workup through pain 
management as well as multiple urologist.  He had recently 
undergone a nerve block which was hypogastric without result.  
This was beyond the examiner's expertise.  Examination of the 
right testes revealed no physical abnormalities.

At a September 1999 VA examination, the veteran's right 
testis was larger than his left.  There was no pain or 
tenderness, including no epididymal tenderness.

In November 2003, the veteran underwent another VA 
examination.  The veteran reported chronic pain in his right 
testicle every day.  He reported flare-ups once a month 
usually lasting a day.  He reported that nerve blocks 
performed in 1997 and 1998 were not successful.  He reported 
his level of pain as a 6 or 7 on a 10 point scale, however, 
when it got back it was a 9.  The penis was normal upon 
inspection and palpation.  There was no tenderness or pain on 
examination of the testes, however, the veteran reported that 
there was mild tenderness upon palpation over the epididymal 
structure of the right groin, but there was no guarding 
during the examination.  The right and left testes were of 
equal size and equal consistency without solid lesions.  
There were no hemorrhoids or hernias.  The prostate was 
equally rubbery in consistency.  The examiner opined that the 
testicular pain was not related to his lupus, rather 
secondary to chronic epididymal irritation secondary to 
unclear etiology.

Right shoulder

Service medical records reflect that in July 1990, an X-ray 
examination revealed acromioclavicular (AC) ossification and 
arthritis of the right shoulder.

At the VA examination in March 1996, the veteran reported a 
separated AC joint in college.  In 1989, a Mumford procedure 
was performed in which an inch of the distal right clavicle 
was clipped off.  At the examination, the veteran reported 
pain 24 hours a day.  He denied swelling, however, reported 
the loss of a little strength in his right arm.  On 
examination of the shoulder, an inch was missing from the 
right distal clavicle.  He also had a space that the examiner 
could put his thumb in between the end of the clavicle and 
the acromium.  He had minimal loss of strength in the right 
arm and could squeeze the dynamometer to 120 pounds on the 
left side and 110 pounds on the right.  He is right handed.  
There was no atrophy, however there was a slight loss of 
strength, approximately 4.5/5 opposed to 5/5 on the left 
side.  The examiner opined that the right shoulder pain was 
secondary to the AC separation and operation performed in 
service.  A bit of weakness in the arm and hand was observed.

In September 1997, the veteran underwent a VA examination of 
the right shoulder.  He reported gradual increased pain in 
his shoulder over the past six years.  He reported chronic 
achiness increased with weather changes, and he reported his 
belief that he had recurrence of calcium deposits in his 
shoulder joint.  Examination of his shoulder revealed 135 
degrees of abduction, 140 degrees of flexion, 85 degrees of 
extension, 90 degrees of external rotation, and 90 degrees of 
internal rotation.  There was an 8 centimeter circumferential 
scar along the surface of the shoulder and no atrophy.  His 
excursion was graded 4 on a scale of 5.  Pushing forward had 
moderate decrease in strength, pulling backward of the 
shoulder was normal, abduction of his shoulder was slightly 
diminished in strength.  Speed was graded as a 5, 
coordination was 5, and endurance was 3, all on a 5 point 
scale.  The diagnosis was status post right shoulder 
dislocation with chronic pain, status post Mumford procedure, 
decreased range of motion, decreased endurance and chronic 
discomfort.

The veteran underwent another VA examination in September 
1999.  The examiner noted that a 1999 x-ray examination 
revealed a vacuum phenomenon in the glenohumeral joint and 
indicated a post-operative picture of a distal clavicle 
resection.  Range of motion of the shoulder was as follows:  
150 degrees of flexion and abduction, 90 degrees of 
extension, and 90 degrees of external and internal rotation.

At the November 2003 VA examination, the veteran reported the 
inability to lift heavy weights with his right hand.  He 
reported worse range of motion.  He reported flare-ups at 
random times, secondary to when he was tired or when he was 
sore, and flare-ups would sometimes occur if he carried heavy 
loads or slept on his shoulder.  The flare-ups lasted two to 
three days, approximately every other month.  On examination 
of the right shoulder, forward flexion was from 0 to 130 
degrees, at which time he felt pain and was able to continue 
the range of motion to 140 degrees, which was his limit.  On 
abduction, he was able to abduct from 0 to 120 degrees with 
pain at 120, then he was able to continue to 132.  Inward 
rotation was from 0 to 22 degrees, at which time he was 
limited by pain.  External rotation was 0 to 90 degrees 
without pain.  In appearance, there was a somewhat noticeable 
step-off defect on the distal clavicle, which was more easily 
appreciated upon palpation of the shoulder joint and the 
step-off was easily apparent on palpation.  The veteran 
reported numbness in the shoulder, however on sensation to 
pinprick, he had full sensation to pinprick over all regions 
examined on his right shoulder.  With repetitive motion of 
his right shoulder, he reported no change in his pain, it was 
5/5.  His fatigue decreased to 3/5.  There was no change in 
his weakness, it was still 5/5.  He was not sure if there was 
any change in his lack of endurance.  He had 5/5 deltoid 
strength bilaterally, 5/5 trapezius strength bilaterally.  He 
had 5/5 biceps and triceps strength bilaterally also.  On X-
ray examination of the right shoulder, no fracture or 
dislocation was demonstrated.  Distal resection of the right 
clavicle was present with post surgical irregularity at the 
medial aspect of the acromion and at the distal remaining 
clavicle.  Glenohumeral joint was unremarkable.  No 
periarticular calcification or mass was seen.  Mineralization 
was maintained.  The examiner's impression was status post 
partial distal right clavicular resection, and no acute 
abnormality.


II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Specific schedular criteria for systemic lupus

Lupus erythematosus, discoid is rated under the schedule of 
ratings for the skin, specifically 38 C.F.R. § 4.118, 
Diagnostic Code 7809.  Additionally, 38 C.F.R. § 4.88b, 
Diagnostic Code 6350 provides for rating systemic (or 
disseminated) lupus erythematosus.  While the veteran's 
appeal of the rating for his systemic lupus was pending, VA 
revised the regulations and rating schedule for the 
evaluation of systemic diseases (Diagnostic Codes 6300 - 
6354), effective August 30, 1996.  See 61 Fed. Reg. 39873 et 
seq. (July 31, 1996) (codified at 38 C.F.R. § 4.88b, 
infectious diseases, immune disorders and nutritional 
deficiencies).  Additionally, VA revised the regulations and 
rating schedule for the evaluation of skin disorders 
(Diagnostic Codes 7800 - 7833), effective August 30, 2002.  
See 67 Fed. Reg. 49,590 et seq. (July 31, 2002) (codified at 
38 C.F.R. § 4.118).

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing . . . regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the veteran's claims 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  Inasmuch as the veteran has been 
provided with both the old and the revised regulations, and 
the RO has rated the disability under both regulations, the 
Board may proceed in making a determination.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).  

Prior to August 30, 1996, under Diagnostic Code 6350, a 10 
percent rating is assigned for exacerbations once or twice a 
year or symptomatic during the past two years.  A 30 percent 
rating is warranted for exacerbations of a week or more 2 or 
3 times a year; or symptomatology productive of moderate 
impairment of health.  A 60 percent rating is warranted for 
chronic with frequent exacerbations and multiple joint and 
organ manifestations productive of moderately severe 
impairment of health.  Less than totally incapacitation, but 
in symptom combinations productive of severe impairment of 
health warrants an 80 percent rating.  Acute with 
constitutional manifestations associated with seous or 
synovial membrane or visceral involvement or other symptoms 
combinations, totally incapacitating warrants a 100 percent 
rating.  The criteria notes that a rating under Diagnostic 
Code 6350 is not to be combined with ratings under Diagnostic 
Code 7809.

Under the criteria in effect August 30, 1996, a 10 percent 
rating is warranted for exacerbations once or twice a year or 
symptomatic during the past 2 years.  A 60 percent rating is 
warranted for exacerbations lasting a week or more, 2 or 3 
times per year.  Acute, with frequent exacerbations, 
producing severe impairment of health warrants a 100 percent 
rating.  Consistent with the old regulations, the criteria 
notes that a rating under this diagnostic code is not to be 
combined with ratings under Diagnostic Code 7809.  38 C.F.R. 
§ 4.88b, Diagnostic Code 6350 (2003).

The old criteria under Diagnostic Code 7809, lupus 
erythematosus, discoid, is rated as for eczema, dependent 
upon location, extent, and repugnant or otherwise disabling 
character of manifestations.  Eczema, with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or a small area, warrants a noncompensable rating.  With 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, a 10 percent evaluation is 
warranted.  If there is exudation or itching constant, 
extensive lesions or marked disfigurement, a 30 percent 
rating is for assignment.  With ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or when the disorder is exceptionally 
repugnant, a 50 percent evaluation is warranted.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

Also, disfiguring scars of the head, face or neck, with 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement, are 
to be evaluated 50 percent disabling.  A 30 percent rating is 
appropriate if the scars are severe, especially if they 
produce a marked and unsightly deformity of eyelids, lips, or 
auricles.  Scars that are moderately disfiguring warrant a 10 
percent evaluation.  A 0 percent rating is assigned for 
slight disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800.  When in addition to tissue loss and cicatrization 
there is marked discoloration, color contrast, or the like, 
the 50 percent rating under Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent.

The new criteria in effect August 30, 2002, provides that 
discoid lupus erthematosus or subacute cutaneous lupus 
erthematosus under Diagnostic Code 7809 is rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or dermatitis (Diagnostic Code 7806), depending upon 
the predominant disability.  Such a rating is not to be 
combined with ratings under Diagnostic Code 6350.

The amended version of Diagnostic Code 7800 provides that a 
10 percent rating is assigned for one characteristic of 
disfigurement; a 30 percent rating is provided when there is 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features or; 
with two or three characteristics of disfigurement; a 50 
percent rating is assigned for visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features, or; with four or five 
characteristics of disfigurement; and, an 80 percent rating 
is provided when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features, or; with six or more 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2003).

Diagnostic Code 7801 provides criteria for rating scars, 
other than head, face, or neck, that are deep or that cause 
limited motion.  Diagnostic Code 7802 provides criteria for 
scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion.

The criteria for Diagnostic Code 7803 provides that a 10 
percent rating is warranted for scars, superficial, unstable.  
It is noted that an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2003). 

Under Diagnostic Code 7804, a 10 percent rating is warranted 
for superficial scars that are painful on examination.  (A 
superficial scar is one not associated with underlying soft 
tissue damage).  Diagnostic Code 7805 provides that scars may 
be rated on limitation of function of the affected part.

Under Diagnostic Code 7806, a 10 percent rating is warranted 
for dermatitis or eczema in which at least 5 percent, but 
less than 20 percent, of the entire body or at least 5 
percent, but less than 20 percent of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks during the last 12-month period.  A 30 percent 
rating is assigned for dermatitis or eczema in which 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating is warranted when 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2003).  

Specific schedular criteria for epididymitis

The rating code does not contain a listing for epididymitis.  
The RO has rated this disorder by analogy to the rating code 
for epididymo-orchitis.  38 C.F.R. § 4.115b, Diagnostic Code 
7525 (2003).  Epididymo-orchitis is evaluated according to 
the formula for urinary tract infection.  Id.  For a urinary 
tract infection that requires long-term drug therapy, one to 
two hospitalizations per year, and/or intermittent intensive 
management, a 10 percent evaluation is warranted.  For 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times a year), and/or 
requiring continuous intensive management, a 30 percent 
evaluation is warranted.  When a urinary tract infection 
results in poor renal function, the disability is to be 
evaluated under the rating code for renal dysfunction.  38 
C.F.R. § 4.115a (2003).

Specific schedular criteria for the shoulder

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2003).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2003).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).

Under Diagnostic Code 5200, a rating of 30 percent is 
warranted where there is ankylosis of the scapulohumeral 
articulation in a favorable position in abduction to 60 
degrees and the ability to reach the mouth and head is 
retained for the major arm.  A rating of 40 percent is 
warranted where the evidence shows ankylosis of the 
scapulohumeral articulation in an intermediate position 
between favorable and unfavorable in the major arm.  A 50 
percent rating is warranted for unfavorable, abduction 
limited to 25 degrees from side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2003).

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted for limitation of motion of the major arm when 
motion is possible to the shoulder level.  A 30 percent 
evaluation requires that motion be limited to midway between 
the side and shoulder level.  A 40 percent evaluation 
requires that motion be limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2003).  Normal range 
of motion of the shoulder is as follows:  forward elevation 
(flexion) to 180 degrees; abduction to 180 degrees; internal 
rotation to 90 degrees; and external rotation to 90 degrees.  
38 C.F.R. § 4.71a, Plate I (2003).

Diagnostic Code 5203, malunion of the clavicle or scapula, or 
nonunion without loose movement, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires nonunion with 
loose movement or dislocation.  This disability may also be 
rated on the basis of impairment of the function of the 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2003).

Diagnostic Code 5010 is for arthritis due to trauma, 
substantiated by X-ray findings and provides for rating as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2003).

Diagnostic Code 5003, for degenerative arthritis provides 
that degenerative arthritis, established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).


III.  Analysis

Systemic lupus

The veteran is currently in receipt of a 10 percent 
disability rating for systemic lupus.  The Board notes for 
the record that the veteran's Raynaud's phenomenon of the 
right great and right second toe associated with discoid 
lupus erythematosus, is separately rated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7117, and a noncompensable rating is 
in effect.  Consequently, the symptomatology and complaints 
referable to Raynaud's phenomenon will not be considered in 
analyzing the current disability rating assigned to systemic 
lupus, as that would amount to pyramiding.  38 C.F.R. § 4.14 
(2003).

The evidence of record contains an initial diagnosis of 
discoid lupus erythematosus, which developed into systemic 
lupus erythematosus.  

Discoid lupus erythematosus is defined as erythematosus in 
which cutaneous lesions are present; these commonly appear on 
the face and are atrophic plaques with erythema, 
hyperkeratosis, follicular plugging, and telangiectasia; in 
some instances systemic lupus erythematosis may develop.

Systemic lupus erythematosus is defined as an inflammatory 
connective tissue disease with variable features, frequently 
including fever, weakness and fatigability, joint pains or 
arthritis resembling rheumatoid arthritis, diffuse 
erythematous skin lesions on the face, neck or upper 
extremities, with liquefaction degeneration of the 
pericarditis, glomerular lesions, anemia, hyperglobulinemia, 
and a positive LE cell test, with serum antibodies to nuclear 
protein and sometimes to double-stranded DNA and other 
substances.  

Although a diagnosis of systemic lupus has been rendered, 
under the criteria for rating this disorder, specifically 
Diagnostic Code 6350, a compensable rating is not warranted 
under either the old or new criteria.  There is no indication 
that the veteran has suffered any systemic exacerbations, 
other than Raynaud's phenomenon which is separately rated.  
In July 1996, there was no evidence of systemic lupus.  In 
June 1997, he had a positive ANA antibody, however, there 
were no signs of systemic lupus.  In September 1999, upon 
undergoing a VA examination, due to the diagnosis of Raynaud 
phenomenon, this suggested a systemic illness rather than a 
skin illness of discoid lupus.  The examination reflect the 
manifestation of a slight rash over the face which was 
minimal non-specific dermatitis.  Discoid lupus erythematosus 
with Raynaud's phenomenon was diagnosed, suggesting the 
possibility of a systemic process.  The examiner opined that 
the veteran had early systemic lupus erythematosus.  
Subsequent treatment records reflect findings of anti-SSA and 
anti-SSB antibodies manifested predominantly by Raynaud's 
phenomenon.  In November 2003, the VA examiner noted an 
impression of systemic lupus as initially manifested by 
discoid lupus and now with Raynaud's phenomenon in his right 
great and second toes.  Consequently, as the only 
manifestation noted as it relates to systemic lupus is 
Raynaud's phenomenon, and as this disorder is separately 
rated, a compensable rating under Diagnostic Code 6350 is 
warranted.

The evidence of record does reflect, however, that a 
compensable rating is warranted under Diagnostic Code 7809, 
the criteria for discoid lupus erythematosus.  As previously 
noted, under the old criteria, this disorder was rated under 
the criteria for eczema, Diagnostic Code 7806.  Under this 
criteria, a 10 percent rating is warranted as the evidence of 
record in May 1996 reflected the veteran had moderate chronic 
inflammation, vacuolar alteration of the basal layer, and 
focal basement membrane thickening in the left check, 
suggestive of lupus erythematosus.  In September 1996, a 1 
centimeter area of erythema without any induration or scale 
was observed.  He was prescribed 2 percent hydrocortisone 
cream for itching.  As there was no evidence of constant 
exudation or itching, or extensive lesions or marked 
disfigurement, a 30 percent rating under the old criteria is 
not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806.  The 
Board also notes that a rating in excess of 10 percent under 
Diagnostic Code 7800 was not warranted as there was no 
evidence of severe scars which produced a deformity of the 
eyelids, lips or auricles.

Under the new criteria in effect, the veteran's disorder is 
rated under the skin criteria for disfigurement of the head, 
face, or neck, scars, or dermatitis, depending upon the 
predominant disability.  Upon review of the medical evidence, 
the predominant disability indicated is a rash on the face, 
specifically in the cheek area.  At the November 2003 VA 
examination, no vesicles, macules, papules or pustules wee 
observed.  The cheek areas were devoid of hair follicles with 
only mild erythema.  His discoid lupus was not flared and was 
only being treated with sunscreen and sunblock.  
Consequently, although the criteria for a 10 percent rating 
is met, a higher rating is not warranted as there is no 
evidence that the veteran's dermatitis or eczema affects 20 
to 40 percent of the entire body or that he has required 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a duration of 6 weeks or more.  
There is no other rating code that would provide a higher 
disability rating.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's systemic lupus has resulted in marked interference 
with earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  Accordingly, the Board 
finds that the impairment resulting from the veteran's 
systemic lupus is appropriately compensated by the currently 
assigned schedular rating and 38 C.F.R. § 3.321 is 
inapplicable.

Accordingly, the Board finds that the impairment resulting 
from the veteran's systemic lupus is appropriately 
compensated by the currently assigned schedular rating.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating in excess of 10 percent is 
not warranted for the veteran's systemic lupus.  Accordingly, 
the benefit sought on appeal is denied.

Epididymitis

The medical evidence demonstrates that the veteran suffers 
from right testis pain diagnosed as epididymitis.  The 
veteran has been afforded several VA examinations, 
specifically in March 1996, September 1997, September 1999, 
and November 2003.  He has also undergone a private medical 
evaluation at Stanford Pain Management Center.  The veteran 
has continued to complain of pain in his testes, however, the 
medical records have been devoid of any indication of urinary 
symptomatology, frequency, urgency dysuria, fever, chills or 
discharge.  There has also been no indication of any 
hemorrhoids or hernia as it relates to his complaints of 
pain.  On examination in March 1996, the testicles were 
deemed normal, however, the right epididymis was indurated 
and painful to palpation.  Treatment records dated in August 
1996 reflect no masses in the testes, however, the right 
epididymis was tender.  In June 1997, there was mild 
hyperesthesia over the right ilioinguinal ligament.  There 
was no evidence of allodynia or hyperestesia over the 
scrotum.  Apparently nerve block therapy was recommended, 
however, subsequent records reflect that this treatment was 
unsuccessful.  At a September 1997 VA examination, no 
physical abnormalities were observed.  At a September 1999 VA 
examination, there was no pain or tenderness, including no 
epididymal tenderness.  At the most recent VA examination, in 
November 2003, there was no pain on examination of the 
testes, however, the veteran reported mild tenderness upon 
palpation over the epididymal structure of the right groin.  
The examiner diagnosed chronic epididymal irritation.

The veteran's disorder is rated according to the formula for 
urinary tract infection.  The record contains no indication 
that the veteran's epididymis has required long-term drug 
therapy, hospitalization or intensive management.  There is 
also no evidence of infection requiring drainage or frequent 
hospitalization.  Additionally, the evidence of record is 
devoid of any renal dysfunction.  Consequently, a compensable 
rating under the rating criteria for urinary tract infection 
is not warranted.  There is no other alternative diagnostic 
code under 38 C.F.R. § 4.115b that could apply to the 
veteran's diagnosed epididymitis.  

Considering all the evidence, the Board finds that the 
symptomatology referable to the veteran's epididymitis does 
not approximate the criteria for a compensable rating.  
38 C.F.R. § 4.115a, 4.115b (2003).  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's epididymitis has resulted in marked interference 
with earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  Accordingly, the Board 
finds that the impairment resulting from the veteran's 
epididymitis is appropriately compensated by the currently 
assigned schedular rating and 38 C.F.R. § 3.321 is 
inapplicable.

Accordingly, the Board finds that the impairment resulting 
from the veteran's epididymitis is appropriately compensated 
by the currently assigned schedular rating.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a compensable rating is not 
warranted for the veteran's epididymitis.  Accordingly, the 
benefit sought on appeal is denied.

Right shoulder

The record reflects that the RO has rated the veteran's right 
shoulder disorder under Diagnostic Code 5010, which pertains 
to arthritis due to trauma.  This rating code was assigned 
due to the diagnosis of arthritis in the shoulder during the 
veteran's period of service.  In Butts v. Brown, 5 Vet. App. 
532 (1993), the Court held that the selection of the proper 
diagnostic code is not a question of law subject to the de 
novo standard of review.  Accordingly, the Court held in 
Butts that as VA and the Board possess specialized expertise 
in determining the application of a particular diagnostic 
code to a particular condition, their determination is due 
greater deference.  Indeed, the Court has also held that, 
although the reason for the change must be explained, the VA 
and the Board may change the diagnostic codes under which a 
disability or disabilities are evaluated.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The Board notes for the record that the X-ray examination 
performed in November 2003 did not reflect findings of 
arthritis.  No periarticular calcification or mass was seen.  
Mineralization was maintained.  Consequently, the Board has 
determined that the veteran's disability is more 
appropriately rated under Diagnostic Code 5203, for 
impairment of the clavicle or scapula.  The X-ray examination 
revealed distal resection of the right clavicle present with 
post surgical irregularity at the medial aspect of the 
acromion and at the distal remaining clavicle.  A 10 percent 
rating is appropriate under Diagnostic Code 5203, for 
malunion of the clavicle or scapula.  In general, there is no 
clinical data to substantiate dislocation of the clavicle or 
scapula, or for nonunion of the clavicle or scapula with 
loose movement so as to warrant an assignment of 20 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2003).

The Board has also considered a higher disability rating 
under Diagnostic Code 5201, for limitation of motion of the 
arm.  At the most recent VA examination in November 2003, 
forward flexion was measured from 0 to 130 degrees, at which 
time he felt pain and could continue to range of motion of 
140 degrees.  On abduction he could abduct to 120 degrees 
with pain, and continue on to 132 degrees.  Although limited 
range of motion with pain was found on objective examination, 
such limitation does not rise to the level of a 20 percent 
disability rating under Diagnostic Code 5201.  

There are no other rating codes that would provide a higher 
evaluation than the current 10 percent for shoulder 
impairment.

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  
38 C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 
204-07.  These factors have been taken into consideration in 
awarding a disability evaluation of 10 percent under 
Diagnostic Code 5203.  An additional "symbolic" range of 
motion loss for pain, excess fatigability, decreased 
functional ability, etc. is not warranted.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's right shoulder disorder has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's right shoulder disability is appropriately 
compensated by the currently assigned schedular rating.

In summary, for the reasons and bases expressed above, the 
Board finds that a rating in excess of 10 percent is not 
warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
systemic lupus is denied.

Entitlement to an initial compensable rating for epididymitis 
is denied.

Entitlement to an initial rating in excess of 10 percent for 
a right shoulder disorder is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



